                                         Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10                                  UNITED STATES DISTRICT COURT

                                  11                                NORTHERN DISTRICT OF CALIFORNIA

                                  12
Northern District of California
 United States District Court




                                  13     EPIC GAMES, INC.,                                Case No. 4:20-cv-05640-YGR
                                  14                  Plaintiff,                          TRIAL ORDER NO. 2 RE: (1) FACEBOOK
                                                                                          INC. ADMINISTRATIVE MOTION TO
                                  15            vs.                                       CLARIFY; AND (2) ADMINISTRATIVE
                                                                                          MOTIONS TO SEAL DEPOSITION
                                  16     APPLE INC.,                                      DESIGNATIONS
                                  17                  Defendant.

                                  18     AND RELATED COUNTERCLAIM                         Dkt. Nos. 491, 505, 598, 601

                                  19

                                  20          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  21          The Court issues this Order with respect to several items on the docket:

                                  22      1. Facebook Inc. Sealing Request Clarification

                                  23          As the Court stated on the record, and as identified by counsel for Facebook Inc. (see Dkt.

                                  24   Nos. 598, 601), the Court had committed a typographical error with respect to Facebook’s sealing

                                  25   request in Trial Order No. 1. (Dkt. No. 594.) Regarding PX-2413 (Exhibit 2) at page EGFB-

                                  26   001160, the Court AMENDS the ruling on Facebook’s sealing request to read as follows: “The

                                  27   redaction at the bottom of the page in the email sent on March 2, 2020 at 6:25PM shall be

                                  28   unredacted. The remainder of the proposed redactions on this page shall be sealed.”
                                         Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 2 of 9




                                   1      2. Administrative Motions to Seal Deposition Designations

                                   2          The Court is in receipt of defendant Apple Inc.’s Administrative Motion to Partially Seal

                                   3   Deposition Designations and plaintiff Epic Games, Inc.’s Motion to Seal Portions of Its Four-Hour

                                   4   Deposition Designations. (Dkt. Nos. 491, 505.) Trial records enjoy a “strong presumption in

                                   5   favor of access” that can only be overcome by “compelling reasons supported by specific factual

                                   6   findings that outweigh the general history of access and the public policies favoring disclosure.”

                                   7   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006). “In general,

                                   8   ‘compelling reasons’ sufficient to outweigh the public’s interest in disclosure and justify sealing

                                   9   court records exist when such ‘court files might have become a vehicle for improper purposes,’

                                  10   such as the use of records to gratify private spite, promote public scandal, circulate libelous

                                  11   statements, or release trade secrets.” Id. at 1179 (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  12   U.S. 589, 598 (1978)).
Northern District of California
 United States District Court




                                  13          Having carefully considered the parties’ motions and supporting declarations, the Court

                                  14   rules on the motions as follows:

                                  15
                                             Deposition             Party Having                           Ruling
                                  16         Designation             Confidential
                                                                     Information
                                  17                              Epic Games’ Motion to Seal (Dkt. No. 491)
                                        Cue 109:4 - 110:17              Apple         GRANTED. This concerns Apple’s internal
                                  18                                                  projections of the rate of return on App Store
                                                                                      search. The information relates to current
                                  19
                                                                                      confidential financial data that could result in
                                  20                                                  competitive harm if disclosed. (Dkt. No. 505-
                                                                                      1 ¶¶ 6-8.)
                                  21    Cue 190:4 – 192:16              Apple         DENIED. This concerns value of IAP vs. non-
                                                                                      IAP customers to one third party. The
                                  22                                                  information is relevant to the tying claim, and
                                  23                                                  Apple has not articulated concrete harm from
                                                                                      its release. (Dkt. No. 505-1 ¶¶ 6-8.)
                                  24    Ong 9:10 - 9:12                 Match         DENIED1
                                        Ong 9:15 - 9:18                 Match         DENIED
                                  25    Ong 9:22 - 10:12                Match         DENIED
                                  26
                                              1
                                  27            Although Match initially designated certain material as confidential, much of the
                                       information has been made public and Match does not seek to seal the information denied here
                                  28   without comment. (See Dkt. No. 529.)

                                                                                         2
                                        Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 3 of 9



                                       Ong 12:09 - 13:25        Match          DENIED
                                   1   Ong 17:03 - 17:15        Match          DENIED
                                       Ong 17:22 - 18:25        Match          DENIED
                                   2   Ong 20:15 - 20:22        Match          DENIED
                                       Ong 21:23 - 21:25        Match          DENIED
                                   3   Ong 22:10 - 23:05        Match          DENIED
                                   4   Ong 23:09 - 23:17        Match          DENIED
                                   5   Ong 24:17 - 25:05        Match          DENIED
                                       Ong 25:14 - 26:05        Match          DENIED
                                   6   Ong 28:09 - 28:22        Match          GRANTED as to lines 28:11 and 28:15 only.
                                                                               This concerns concrete percentages of Match
                                   7                                           revenue that came from web and app versions
                                                                               of Tinder, respectively. Although relevant, the
                                   8                                           information could cause Match competitive
                                                                               harm, such as by helping competitors allocate
                                   9                                           marketing, and may be referred to in summary
                                                                               form at trial. (See Dkt. No. 529 ¶ 6.)
                                  10   Ong 28:24 - 30:25        Match          DENIED
                                       Ong 31:22 - 31:24        Match          DENIED
                                  11   Ong 32:01 - 32:07        Match          DENIED
                                       Ong 32:10 - 32:22        Match          DENIED
                                  12   Ong 33:08 - 33:16        Match          DENIED
Northern District of California




                                       Ong 33:18 - 34:07        Match          DENIED
 United States District Court




                                  13   Ong 34:14 - 37:07        Match          DENIED
                                       Ong 37:25 - 38:11        Match          DENIED
                                  14   Ong 38:13 - 39:02        Match          DENIED
                                       Ong 39:16 - 39:24        Match          DENIED
                                  15   Ong 41:12 - 42:09        Match          DENIED
                                       Ong 43:04 - 44:19        Match          DENIED
                                  16   Ong 45:01 - 46:10        Match          DENIED
                                       Ong 46:13 - 46:15        Match          GRANTED as to lines 45:15-16 and 46:1-2
                                  17                                           only, which disclose the proportion of users
                                                                               and revenue attributable to Match’s own
                                  18                                           payment system compared to the Google Play
                                                                               payment system. Although highly relevant,
                                  19                                           disclosure of the information may harm Match
                                                                               competitively, for example, if revealed to
                                  20                                           other app platforms, and may be referred to in
                                                                               summary form at trial. (Dkt. No. 529 ¶ 7.)
                                  21   Ong 46:17 - 47:07        Match          DENIED
                                       Ong 47:15 - 48:01        Match          DENIED
                                  22
                                       Ong 48:04 - 48:10        Match          DENIED
                                  23   Ong 48:14 - 48:19        Match          DENIED
                                       Ong 48:21 - 51:06        Match          GRANTED as to lines 49:1-2 and 49:11-17
                                  24                                           only, which concern Match’s internal process
                                                                               for providing the refund. The information is
                                  25                                           not directly relevant to any claim or defense
                                  26                                           and could cause Match harm by encouraging
                                                                               abuse of its policy. (Dkt. No. 529 ¶ 8.) The
                                  27                                           information also discloses Match’s data
                                                                               gathering efforts, which is not relevant to the
                                  28                                           present antitrust claims. The remainder of the
                                                                           3
                                        Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 4 of 9




                                                                               designated excerpt concerns publicly known
                                   1
                                                                               information, including developers’ inability to
                                   2                                           provide refunds on Apple IAP. (See Dkt. No.
                                                                               407 ¶ 293(c).)
                                   3   Ong 56:03 - 56:04        Match          DENIED
                                       Ong 56:06 - 57:01        Match          GRANTED as to the numbers disclosed on lines
                                   4                                           56:6-10, 16-20 only, which concern a specific
                                                                               percentage of users driven to Match products
                                   5
                                                                               by the Apple App Store versus user searches.
                                   6                                           Although relevant, the information could
                                                                               cause Match competitive harm, such as by
                                   7                                           helping rivals determine bids for keywords,
                                                                               and may be referred to in summary form.
                                   8                                           (Dkt. No. 529 ¶ 9.)
                                   9   Ong 57:20 - 57:22        Match          DENIED
                                       Ong 58:08 - 58:10        Match          DENIED
                                  10   Ong 58:20 - 59:16        Match          GRANTED as to the numbers disclosed on lines
                                                                               58:25-59:2, 59:6, and 59:13 only, which
                                  11                                           concern a specific percentage of users driven
                                                                               to Match products by the Apple App Store
                                  12
                                                                               versus user searches. Although relevant, the
Northern District of California
 United States District Court




                                  13                                           information could cause Match competitive
                                                                               harm, such as by helping rivals determine bids
                                  14                                           for keywords, and may be referred to in
                                                                               summary form. (Dkt. No. 529 ¶ 10.)
                                  15   Ong 59:18 - 60:18        Match          DENIED
                                  16   Ong 60:20 - 60:23        Match          DENIED
                                       Ong 60:25 - 61:04        Match          DENIED
                                  17   Ong 61:06 - 61:18        Match          DENIED
                                       Ong 62:03 - 62:05        Match          DENIED
                                  18   Ong 62:07 - 62:16        Match          DENIED
                                       Ong 62:18 - 63:03        Match          DENIED
                                  19   Ong 63:05 - 64:16        Match          DENIED
                                       Ong 65:01 - 65:17        Match          DENIED
                                  20   Ong 65:19 - 65:25        Match          DENIED
                                       Ong 66:01 - 66:04        Match          DENIED
                                  21   Ong 66:12 - 66:24        Match          DENIED
                                       Ong 67:23 - 68:05        Match          DENIED
                                  22   Ong 69:17 - 69:21        Match          GRANTED as to the number disclosed on line
                                                                               69:19, which identifies the percentage of
                                  23                                           Tinder revenue attributable to iOS. Although
                                                                               relevant, the information could cause Match
                                  24                                           competitive harm, such as in business
                                                                               negotiations with third parties or through rival
                                  25                                           allocation of marketing across platforms, and
                                                                               may be referred to in summary form at trial.
                                  26                                           (Dkt. No. 529 ¶ 11.)
                                       Ong 69:23 - 70:09        Match          DENIED
                                  27   Ong 70:11 - 70:15        Match          DENIED
                                       Ong 72:07 - 72:10        Match          DENIED
                                  28
                                       Ong 74:08 - 74:10        Match          DENIED
                                                                           4
                                         Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 5 of 9



                                        Ong 74:12 - 74:12              Match          DENIED
                                   1    Ong 84:01 - 84:03              Match          DENIED
                                        Ong 84:05 - 84:06              Match          DENIED
                                   2    Ong 84:22 - 85:03              Match          DENIED
                                   3    Ong 85:05 - 85:07              Match          DENIED
                                        Ong 120:12 - 120:13            Match          DENIED
                                   4    Ong 120:16 - 120:21            Match          DENIED
                                        Ong 120:24 - 120:25            Match          DENIED
                                   5    Ong 121:02 - 121:04            Match          DENIED
                                        Ong 152:04 - 152:23            Match          DENIED
                                   6
                                        Ong 158:04 - 159:14            Match          GRANTED as to the numbers disclosed on lines
                                   7                                                  152:11 and 16, which refer to specific
                                                                                      percentage of users driven to Match products
                                   8                                                  by the Apple App Store versus user searches.
                                                                                      Although relevant, the information could
                                   9                                                  cause Match competitive harm, such as by
                                  10                                                  helping rivals determine bids for keywords,
                                                                                      and may be referred to in summary form.
                                  11                                                  (Dkt. No. 529 ¶ 10.)
                                        Ong 162:03 - 162:22           Match           DENIED
                                  12    Ong 167:01 - 167:04           Match           DENIED
Northern District of California
 United States District Court




                                        Ong 167:06 - 167:20           Match           DENIED
                                  13
                                        Ong 169:24 - 170:08           Match           DENIED
                                  14    Ong 170:10 - 170:19           Match           DENIED
                                        Ong 171:14 - 172:16           Match           DENIED
                                  15    Ong 172:18 - 173:06           Match           DENIED
                                        Ong 182:20 - 183:25           Match           DENIED
                                  16
                                                                   Apple’s Motion to Seal (Dkt. No. 505)2
                                  17    Kreiner 32:13-14            Third-Party       DENIED
                                        Kreiner 32:25-33:4          Third-Party       DENIED
                                  18    Kreiner 35:20-36:6             Sony           GRANTED. This discloses a confidential
                                                                                      pricing term between Sony and Epic Games.
                                  19                                                  To the Court’s knowledge, this information
                                  20                                                  has not been publicly disclosed, and disclosure
                                                                                      may harm Sony in future negotiations. (Dkt.
                                  21                                                  No. 576-22 ¶¶ 6-7.)
                                        Kreiner 37:4-8, 37:14          Sony           GRANTED. This discloses a confidential
                                  22                                                  pricing term between Sony and Epic Games.
                                                                                      To the Court’s knowledge, this information
                                  23
                                                                                      has not been publicly disclosed, and disclosure
                                  24                                                  may harm Sony in future negotiations. (Dkt.
                                                                                      No. 576-22 ¶¶ 6-7.)
                                  25    Kreiner 39:11-13            Third-Party       DENIED
                                  26
                                              2
                                  27            Apple seeks to seal information designated as third-party confidential under the
                                       protective order. The Court denies the motion without comment sealing where no party filed a
                                  28   supporting declaration. See Civ. L.R. 79-5(e)(2).

                                                                                      5
                                         Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 6 of 9




                                        Kreiner 40:2-41:9              Sony              GRANTED. The information concerns a
                                   1
                                                                                         confidential term and related negotiations in
                                   2                                                     Sony’s agreement with Epic Games. To the
                                                                                         Court’s knowledge, this information has not
                                   3                                                     been publicly disclosed, and disclosure may
                                                                                         harm Sony in future negotiations. (Dkt. No.
                                   4                                                     576-22 ¶ 9.)
                                        Kreiner 41:21-42:8             Sony              GRANTED. This discloses a confidential
                                   5
                                                                                         pricing term between Sony and Epic Games.
                                   6                                                     To the Court’s knowledge, this information
                                                                                         has not been publicly disclosed, and disclosure
                                   7                                                     may harm Sony in future negotiations. (Dkt.
                                                                                         No. 576-22 ¶¶ 6-7.)
                                   8    Kreiner 42:21-23            Third-Party          DENIED
                                   9    Kreiner 47:20-48:3             Sony              GRANTED. This discloses a confidential
                                                                                         pricing term between Sony and Epic Games.
                                  10                                                     To the Court’s knowledge, this information
                                                                                         has not been publicly disclosed, and disclosure
                                  11                                                     may harm Sony in future negotiations. (Dkt.
                                                                                         No. 576-22 ¶ 11.)
                                  12
                                        Kreiner 48:20-49:13            Sony              GRANTED. This discloses a confidential
Northern District of California
 United States District Court




                                  13                                                     pricing term between Sony and Epic Games.
                                                                                         To the Court’s knowledge, this information
                                  14                                                     has not been publicly disclosed, and disclosure
                                                                                         may harm Sony in future negotiations. (Dkt.
                                  15                                                     No. 576-22 ¶ 11.)
                                        Kreiner 51:12-52:19,           Sony              DENIED. This information has already been
                                  16
                                        52:23-53:14                                      disclosed to the public.3
                                  17    Kreiner 54:15-16            Third-Party          DENIED
                                        Kreiner 57:10-16            Third-Party          DENIED
                                  18    Kreiner 60:18-61:11         Third-Party          DENIED
                                        Kreiner 64:3-4,             Third-Party          DENIED
                                  19
                                        64:10-14
                                  20    Kreiner 75:9-12,            Third-Party          DENIED
                                        75:15-76:8
                                  21    Kreiner 77:6-78:6           Third-Party          DENIED
                                        Kreiner 80:1-2              Third-Party          DENIED
                                  22    Kreiner 80:9-12              Nintendo            DENIED. The Court denied sealing for a
                                  23                                                     generic distribution agreement between
                                                                                         Nintendo and the Switch platform developers.
                                  24                                                     The existence of an Epic specific agreement is
                                                                                         not sealable.
                                  25    Kreiner 81:6-83:22           Nintendo            DENIED. Nintendo seeks to seal lines 81:16-
                                                                                         20, 82:6-83:11, and 83:12-22, which are
                                  26

                                  27          3
                                               See, e.g., https://www.theverge.com/2021/5/3/22417560/sony-ps4-cross-play-
                                  28   confidential-documents-epic-games-agreements.

                                                                                     6
                                         Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 7 of 9




                                                                                            already disclosed elsewhere, including in the
                                   1
                                                                                            generic agreement for which sealing was
                                   2                                                        denied.
                                        Kreiner 85:13-86:21            Nintendo             DENIED. Nintendo seeks to seal lines 85:21-
                                   3                                                        86:6 and 86:14-21, which concern contractual
                                                                                            provisions disclosed in the generic agreement
                                   4                                                        for which sealing was denied.
                                        Kreiner 87:6-21                Nintendo             DENIED. Nintendo seeks to seal lines 87:7-8,
                                   5
                                                                                            which concern contractual provisions
                                   6                                                        disclosed in the generic agreement for which
                                                                                            sealing was denied.
                                   7    Kreiner 88:14-15,             Third-Party           DENIED
                                        88:25-89:1
                                   8    Kreiner 91:1-19               Third-Party           DENIED
                                   9    Kreiner 92:9-93:1              Microsoft            GRANTED. This concerns a provision of
                                                                                            Microsoft’s licensing agreement with Epic
                                  10                                                        Games. The Court has previously deferred
                                                                                            sealing the underlying agreement. (See Dkt.
                                  11                                                        No. 564 at 3.) In the deposition designations,
                                                                                            Microsoft seeks to seal information related to
                                  12
                                                                                            section 2.5.2 only, which relates to timing of
Northern District of California
 United States District Court




                                  13                                                        game distribution. (Dkt. No. 567 ¶ 6.) The
                                                                                            information is not directly relevant to any
                                  14                                                        claim and could harm Microsoft by impacting
                                                                                            its negotiations with other customers. (Dkt.
                                  15                                                        No. 567-1 ¶ 4.) Sealing for this provision is
                                                                                            therefore granted.4
                                  16
                                        Kreiner 93:7-22               Third-Party           DENIED
                                  17    Kreiner 94:23-95:20           Third-Party           DENIED
                                        Kreiner 96:7-11               Third-Party           DENIED
                                  18    Kreiner 96:22-97:1            Third-Party           DENIED
                                        Kreiner 97:13-98:4            Third-Party           DENIED
                                  19
                                        Kreiner 107:15-               Third-Party           DENIED
                                  20    108:12
                                        Kreiner 114:15-115:8          Third-Party           DENIED
                                  21    Kreiner 116:16-25             Third-Party           DENIED
                                        Kreiner 130:11-12             Third-Party           DENIED
                                  22
                                        Kreiner 136:21-               Third-Party           DENIED
                                  23    137:17
                                        Kreiner 137:24-138:3           Nintendo             DENIED. The information concerns generic
                                  24                                                        “discussions” and is far too general to warrant
                                                                                            sealing.
                                  25    Kreiner 138:7-10              Third-Party           DENIED
                                  26
                                              4
                                  27            However, because Microsoft does not seek to seal provisions disclosed in the deposition
                                       designations related to section 2 generally, as well as sections 5.1 and 8.1 (see Kreiner Depo. at
                                  28   91:1-19, 93:7-22, 94:23-95:20), those sections shall be unredacted.

                                                                                        7
                                        Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 8 of 9




                                       Kreiner 138:13-16        Third-Party           DENIED
                                   1
                                       Kreiner 140:15-19,        Samsung              GRANTED as to line 141:13 only. Samsung
                                   2   141:5-142:3                                    seeks to seal lines 141:5-142:23, which
                                                                                      involve a comparison of revenue sharing and
                                   3                                                  commission rates charged by various
                                                                                      platforms. (Dkt. No. 561-1 ¶ 10.) However, it
                                   4                                                  has no basis to seal other parties’ confidential
                                                                                      information. Accordingly, only Samsung’s
                                   5
                                                                                      specific information is sealed, for the reasons
                                   6                                                  stated in Pretrial Order No. 9.
                                       Kreiner 168:7,       Microsoft, Nintendo       GRANTED IN PART AND DENIED IN PART.
                                   7   168:11-20                                      Microsoft seeks to seal lines 168:13-15 only.
                                                                                      (Dkt. No. 567 ¶ 9.) This concerns specific
                                   8                                                  prices paid for bundling consoles with gift
                                   9                                                  cards in a few cases. The specific terms of the
                                                                                      payments are not apparently relevant to any
                                  10                                                  claim, and disclosure may harm Microsoft’s
                                                                                      ability to negotiate with other publishers.
                                  11                                                  (Dkt. No. 567-1 ¶ 5.) For similar reasons,
                                                                                      Nintendo’s request to seal is granted as to
                                  12                                                  lines 168:16-20. (Dkt. No. 568 ¶ 8.)
Northern District of California
 United States District Court




                                  13
                                                                                      The remainder of Nintendo’s request is
                                  14                                                  denied.
                                       Kreiner 191:20-23        Third-Party           DENIED
                                  15   Kreiner 215:7-23            Sony               DENIED. This information has already been
                                                                                      disclosed to the public.
                                  16
                                       Kreiner 229:7-17          Nintendo             GRANTED. This discloses a confidential
                                  17                                                  pricing term between Nintendo and Epic
                                                                                      Games. To the Court’s knowledge, this
                                  18                                                  information has not been publicly disclosed,
                                                                                      and disclosure may harm Sony in future
                                  19                                                  negotiations. (Dkt. No. 568 ¶ 7.)
                                  20   Kreiner 229:19-23         Nintendo             GRANTED. This discloses a confidential
                                                                                      pricing term between Nintendo and Epic
                                  21                                                  Games. To the Court’s knowledge, this
                                                                                      information has not been publicly disclosed,
                                  22                                                  and disclosure may harm Sony in future
                                                                                      negotiations. (Dkt. No. 568 ¶ 7.)
                                  23   Kreiner 260:17-18       Epic Games             DENIED. Epic Games files no declaration to
                                  24                                                  keep the information sealed. See Civ. L.R.
                                                                                      79(e)(1).
                                  25   Kreiner 267:4-25        Third-Party            DENIED
                                       Malik 158:21-25         Epic Games             DENIED. Epic Games files no declaration to
                                  26                                                  keep the information sealed. See Civ. L.R.
                                                                                      79(e)(1).
                                  27
                                       Malik 181:10-20         Epic Games             DENIED. Epic Games files no declaration to
                                  28                                                  keep the information sealed. See Civ. L.R.
                                                                                  8
                                         Case 4:20-cv-05640-YGR Document 609 Filed 05/07/21 Page 9 of 9




                                                                                        79(e)(1).
                                   1
                                        Rein 101:8-20              Third-Party          DENIED
                                   2    Rein 102:14-20             Third-Party          DENIED
                                        Rein 105:2-14              Third-Party          DENIED
                                   3    Rein 107:6-7               Third-Party          DENIED
                                        Rein 108:2-109:1           Third-Party          DENIED
                                   4

                                   5
                                             This Order terminates docket numbers 491, 505, 598, and 601.
                                   6
                                             IT IS SO ORDERED.
                                   7

                                   8
                                       Dated: May 7, 2021
                                   9
                                                                                             YVONNE GONZALEZ ROGERS
                                  10                                                        UNITED STATES DISTRICT JUDGE

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    9
